Opinion by
Willson, J.
§ 292. Jurisdiction. A suit was properly brought in the county in which, by its terms, the written contract was to be performed. [Rev. Stats, art. 1556, subd. 4.]
§ 293. Costs; judgment for, in county court. Where judgment in county court is for less than that obtained in justice’s court, it is error to give judgment for costs of the county court, unless for good cause stated upon the record. [Rev. Stats, arts. 1433, 1434.] Though.reversible error, the cause on appeal to this court will not on that ground alone be remanded, but the judgment will be reformed.
Reversed and reformed.